Title: To John Adams from George Washington, 1 April 1790
From: Washington, George
To: Adams, John


				
					Gentlemen of the Senate,
and House of Representatives:


					United States, April 1, 1790.
				
				I have directed my private Secretary to lay before you, a copy of the adoption, by the Legislature of South Carolina, of the articles proposed by Congress to the legislatures of the several states, as amendments to the constitution of the United States; together with the copy of a letter from the Governor of the state of South Carolina to the President of the United States, which have lately come to my hands. The originals of the foregoing will be lodged in the office of the Secretary of State.
				
					G. Washington.

				
				
			